PER CURIAM.
The appellant, who was plaintiff in the trial court, suffered a final judgment for the defendant. On this appeal two points are raised. The first urges an abuse of discretion by the trial judge, and the second urges that the statute of limitations should not have been held to run from the date of the accrual of the action but from some later date.
Appellant’s first point must be decided adversely because of the wide discretion in the trial court as to the allowance of amendments. Lee v. Sovereign Camp., W.O.W., 113 Fla. 472, 152 So. 17 (1934); see also McSwiggan v. Edson, Fla.1966, 186 So.2d 13.
Appellant’s second point has been decided adversely to him in Gordon v. City of Belle Glade, Fla.App.1961, 132 So.2d 449.
Affirmed.